Citation Nr: 1142988	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-09 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a bladder disorder.

5.  Entitlement to service connection for renal calculi and a cyst.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for type 2 diabetes mellitus.

8.  Entitlement to service connection for prostate cancer.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to April 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2007, October 2008, and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2009, the Veteran withdrew his request for a hearing before a Veterans' Law Judge traveling to the RO. 


FINDINGS OF FACT

1.  The competent and credible evidence of record shows that bilateral pes planus was noted at the Veteran's entry onto active duty and therefore it existed prior to his service.

2.  Clear and unmistakable evidence shows that bilateral pes planus was not aggravated by military service.

3.  The competent and credible evidence of record does not confirm that the Veteran had service or had other duty or visitation, in the Republic of Vietnam.

4.  The competent and credible evidence of record does not confirm that the Veteran had exposure to Agent Orange or other herbicide agents during his military service.

5.  The competent and credible evidence of record is against a finding that current tinnitus is related to service.

6.  The competent and credible evidence of record is against a finding that current bilateral hearing loss is related to service and there is no evidence of compensable sensorineural hearing loss within one year of service separation.

7.  The competent and credible evidence of record is against a finding that current bladder disorder is related to service. 

8.  The competent and credible evidence of record is against a finding that current renal calculi and a cyst are related to service and there is no evidence of compensable renal calculi within one year of service separation.

9.  The competent and credible evidence of record is against a finding that current hypertension is related to service and there is no evidence of compensable hypertension within one year of service separation.

10.  The competent and credible evidence of record is against a finding that current type 2 diabetes mellitus is related to service and there is no evidence of compensable type 2 diabetes mellitus within one year of service separation.

11.  The competent and credible evidence of record is against a finding that current prostate cancer is related to service.



CONCLUSIONS OF LAW

1.  Bilateral pes planus was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  Bilateral hearing loss was not incurred in or aggravated by active service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4.  A bladder disorder was not incurred in or aggravated by active service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

5.  Renal calculi and a cyst were not incurred in or aggravated by active service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

6.  Hypertension was not incurred in or aggravated by active service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


7.  Type 2 diabetes mellitus was not incurred in or aggravated by active service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

8.  Prostate cancer was not incurred in or aggravated by active service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in June 2007, August 2008, and September 2009 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, while the Veteran may not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the May 2011 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decisions, the statements of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service records from the North Texas, and Dallas VA Medical Centers as well as from Judith A. Caudle, Au.D..  

As to the claim by the Veteran's representative in its October 2001 Informal Hearing Presentation that VA has a further duty to assist the claimant in developing his claims for service connection based on herbicide exposure, the Board finds that a remand for additional development is not required.  See M21-1MR, IV.ii.2.C.10.o.  The Board has reached this conclusion because, while M21-1MR, IV.ii.2.C.10.o, outlines steps that VA should take to verify herbicide exposure on a factual basis in locations other than in the Republic of Vietnam, the Board finds that the information the Veteran has provided VA regarding his exposure (i.e., it occurred when traveling in an airplane from Texas to Germany which airplane was either carrying barrels of herbicide agents or had been used in the past to transport and/or spray herbicides including Agent Orange) lacks sufficient detail to permit a search to be undertaken by the U.S. Army and Joint Services Records Research Center (JSRRC) of his clamed exposure and any such request would be a waste of VA resources.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

As to the claims of service connection for bilateral hearing loss and tinnitus, the record also shows that the Veteran was afforded VA examinations in April 2008 and September 2008 which are adequate to adjudicate the claims because the opinions provided by the examiners as to the origins or etiology of the appellant's disorders was based on a review of the record on appeal and an examination of the claimant.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

As to the claims of service connection for bilateral pes planus, bilateral hearing loss, tinnitus, a bladder disorder, renal calculi and a cyst, hypertension, type 2 diabetes mellitus, and prostate cancer, while the record shows that the Veteran was not afforded a VA examination, the Board finds that a remand for a VA examination is not required.  The Board has reached this conclusion because service treatment records are negative for the claimed disorders except for the pes planus noted upon his entry, the post-service record is negative for the claimed disorders for decades, if ever, after his separation from active duty, and the Board does not find the lay statements from the Veteran and others regarding worsening or continuity of symptomatology competent and credible evidence for reasons that will be explained below.  See 38 U.S.C.A. § 5103A(d); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran and his representative contend that the claimant's bilateral pes planus, which pre-existed his military service, was aggravated by his service.  The Veteran and his representative also contend that the claimant's bilateral hearing loss, tinnitus, bladder disorder, renal calculi and a cyst, hypertension, type 2 diabetes mellitus, and prostate cancer were caused by his military service.  As to his bilateral hearing loss and tinnitus, it was claimed that it was caused by his 54 hour flight from Texas to Germany on a C-133 without hearing protection and being around construction noise at work as a data processor.  It is also claimed that the Veteran's bladder disorder, renal calculi and a cyst, hypertension, type 2 diabetes mellitus, and prostate cancer were caused by his exposure to herbicide agents when traveling in an airplane from Texas to Germany which airplane was either carrying barrels of herbicide agents or had been used in the past to transport and/or spray to herbicides including Agent Orange.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

With regard to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam war Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The list of diseases associated with exposure to certain herbicide agents is as follows: chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources, including credible lay evidence, in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

The Federal Circuit has held that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For purposes of service connection pursuant to § 1110 and § 1131, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; Id, at 263 (Nebeker, C.J., concurring in part and dissenting in part).  

Aggravation is a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  In this regard, a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See 38 C.F.R. § 3.306(a); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands -- that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection -- must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Aggravation

As to the claim of service connection for bilateral pes planus, the Veteran's April 1962 entry examination noted that he had grade 2 bilateral pes planus.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Therefore, since the uncontradicted medical evidence of record shows that when examined for enrollment into service a disorder diagnosed as bilateral pes planus was noted, the Board finds that the presumption of soundness does not apply to the current claim.  See 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

Having found that the Veteran's bilateral pes planus preexisted his military service, the next question for the Board to consider is whether it underwent a permanent worsening during that military service (i.e., aggravated beyond its natural progression).  See 38 C.F.R. § 3.306(a); Davis, supra.

In this regard, the Board notes that in writings to VA the Veteran and his representative have alleged, in substance, that he had problems with foot pain and swelling while on active duty and that the claimant's bilateral pes planus was permanently worsened by his military service.  Moreover, the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as having foot pain and swelling while on active duty, even when not documented in his service treatment records, because these symptoms are observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

As to the lay claims, the Board finds that diagnosing a permanent worsening of the preexisted bilateral pes planus requires special medical training that the Veteran does not have and therefore it is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions found in the record that the Veteran's military service caused a permanent worsening of his preexisted bilateral pes planus is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998). 

The Board also notes that the Veteran's service treatment records, including the February 1965 separation examination, are negative for complaints or treatment for symptoms of bilateral pes planus.  In fact, the February 1965 separation examiner opined that examination of his feet was normal.  The Board also notes that the post-service record is likewise negative for complaints and/or treatment for pes planus.  In this regard, while VA treatment records starting in approximately 2004 noted complaints and treatment for foot swelling and/or lesions, this adverse symptomatology was attributed to the claimant's type 2 diabetes mellitus and not his pes planus.  In fact, when the feet were x-rayed post-service in July 2006 and January 2007, the Veteran's diagnoses did not include pes planus. 

Give the above, the Board also finds more compelling the service treatment records, including the normal February 1965 separation examination, which are negative for complaints, diagnoses, or treatment for bilateral pes planus following his April 1962 entry onto active duty than any lay claims found in the record regarding his bilateral pes planus undergoing a permanent worsening while on active duty.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Moreover, given the lack of treatment for the pes planus while on active duty; the opinion by the February 1965 separation examination that the Veteran's feet were normal; the absence of any post-service treatment for pes planus ; the lack of a diagnosis of pes planus in the post-service x-rays; and the fact that as lay persons neither the Veteran nor his representative are competent to provide a medical opinion as to the claimant's bilateral pes planus being made worse by his military service, the Board finds that the record contains clear and unmistakable evidence that the claimant's bilateral pes planus was not worsened by his military service.  See 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. §§ 3.304(b), 3.306(a); VAOPGCPREC 3-2003.  Accordingly, the Board finds that the record also contains clear and unmistakable evidence that the claimant's bilateral pes planus was not aggravated by the Veteran's service and entitlement to service connection must be denied even though the record shows that he entered military service with this disability.  Id. 

Having decided that the Veteran's bilateral pes planus preexisted his military service and the record contains clear and unmistakable evidence that the claimant's bilateral pes planus was not aggravated by that service, the Board finds that no discussion is warranted as to direct service connection because this theory of entitlement is not applicable to this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit). 

Direct Service Connection

The Board will next consider whether the Veteran's bilateral hearing loss, tinnitus, bladder disorder, renal calculi and a cyst, hypertension, type 2 diabetes mellitus, and prostate cancer were directly caused by his military service.

As to service connection for a bladder disorder, renal calculi and a cyst, hypertension, type 2 diabetes mellitus, and prostate cancer under the presumptions found at 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e), the Board notes that in writings to VA the Veteran specifically conceded the fact that he did not ever step foot in the Republic of Vietnam during his military service.  See statements in support of claim received by the RO in March 2008, June 2008, and July 2009.  Instead, as noted above, he claims his exposure came from traveling in an airplane that he alleged transported barrels of herbicide agents and/or sprayed Agent Orange at some earlier time.  Moreover, in October 2008, NPRC confirmed the fact that the Veteran never stepped foot in the Republic of Vietnam during his military service.  

Accordingly, since the Veteran claims that he never actually stepped foot in the Republic of Vietnam and NPRC confirmed this fact, the Board finds that he is not entitlement to the presumption of exposure to Agent Orange.  The Board finds  the Veteran's statements regarding exposure to Agent Orange in an airplane that previously had been used to spray or transport Agent Orange to be not credible.  There is no evidence other than the Veteran's statements that the airplane had previously been used to transport or spray Agent Orange and no evidence that the Veteran would have had knowledge of any such previous use.  The Veteran's statements, made for the purpose of seeking compensation, are not as credible as the other evidence of record that indicates no such exposure to Agent Orange.  Therefore, the claims of service connection for a bladder disorder, renal calculi and a cyst, hypertension, type 2 diabetes mellitus, and prostate cancer must be denied on a presumptive basis.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309 (2011).

Given the above, the Board will next consider whether the Veteran is entitled to service connection for a bladder disorder, renal calculi and a cyst, hypertension, type 2 diabetes mellitus, and prostate cancer as well as entitled to service connection for bilateral hearing loss and tinnitus on a direct basis.  See Combee, supra.

As to service incurrence under 38 C.F.R. § 3.303(a), the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as being exposed to loud noise while on active duty including during his flight from Texas to Germany and being around construction noise at work and having problems with hearing people talk and ringing in his ears since that time even when not documented in his service treatment records.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also finds that the Veteran is both competent and credible to report on what he can see and feel such as having problems with the observable symptoms of a bladder disorder, renal calculi and a cyst, hypertension, type 2 diabetes mellitus, and prostate cancer while on active duty and since that time even when not documented in his service treatment records.  Id.

However, while the Veteran's February 1965 separation examination documented increased audiological threshold, his service treatment records, including the separation examination, are negative for complaints or treatment for symptoms of and/or a diagnosis of hearing loss, tinnitus, a bladder disorder, renal calculi and a cyst, hypertension, type 2 diabetes mellitus, and/or prostate cancer.  In fact, it was specifically opined by the February 1965 separation examiner that examination of the abdomen, viscera, anus, rectum, and gastrointestinal system were normal.

As to the lay claims, the Board finds that diagnosing bilateral hearing loss as defined by VA, a bladder disorder, renal calculi and a cyst, hypertension, type 2 diabetes mellitus, and prostate cancer requires special medical training and/or equipment that the Veteran does not have and therefore it is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since layperson are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions found in the record that the Veteran had bilateral hearing loss, a bladder disorder, renal calculi and a cyst, hypertension, type 2 diabetes mellitus, and prostate cancer while on active duty is not competent evidence.  Routen, supra; See also Bostain, supra. 

Give the above, the Board also finds more compelling the service treatment records, including the normal February 1965 separation examination, which are negative for complaints and/or treatment for or a diagnosis of bilateral hearing loss, tinnitus, a bladder disorder, renal calculi and a cyst, hypertension, type 2 diabetes mellitus, and prostate cancer while on active duty than any lay claims found in the record regarding the claimant having symptoms off and/or a diagnosis of these disorders while on active duty.  See Maxson, supra; Forshey, supra.  

Accordingly, entitlement to service connection for bilateral hearing loss, tinnitus, a bladder disorder, renal calculi and a cyst, hypertension, type 2 diabetes mellitus, and prostate cancer based on in-service incurrence must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), the Board notes that there is no evidence in the record of the Veteran having compensable sensorineural hearing loss, renal calculi, hypertension, and/or type 2 diabetes mellitus within one year of service separation.  Accordingly, entitlement to service connection for bilateral hearing loss, renal calculi, hypertension, and type 2 diabetes mellitus must be denied on a presumptive basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1965 and the first complaints of hearing loss and tinnitus at the 2008 VA audiological examination, a bladder disorder in 2007 (diagnosed as a tumor and cancer), renal calculi and a cyst in 2006, hypertension in 2000, type 2 diabetes mellitus in 2000, and prostate cancer in 2007 to be compelling evidence against finding continuity.  Put another way, the at least thirty-five year gap between the Veteran's discharge from active duty and the first evidence of any of the claimed disorders weighs heavily against his claims.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems hearing conversational speech, ringing in his ears, and with the observable symptoms of a bladder disorder, renal calculi and a cyst, hypertension, type 2 diabetes mellitus, and prostate cancer while on active duty and since that time even when not documented in his medical records.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about the claimant appearing to have trouble hearing him talk.  Id.

However, upon review of the claims file, the Board finds that the Veteran's and his representative's assertions that the claimant has had his current hearing loss disability, tinnitus, bladder disorder, renal calculi and a cyst, hypertension, type 2 diabetes mellitus, and prostate cancer since service are not credible.  In this regard, the Veteran and his representative's claims are contrary to what is found in the service and post-service medical records.  

In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for any of the claimed disorders for over three and a half decades following his separation from active duty, than any claims by the Veteran and his representative to the contrary.  Therefore, entitlement to service connection for bilateral hearing loss, tinnitus, a bladder disorder, renal calculi and a cyst, hypertension, type 2 diabetes mellitus, and prostate cancer based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's bilateral hearing loss, bladder disorder, renal calculi and a cyst, hypertension, type 2 diabetes mellitus, and prostate cancer and an established injury, disease, or event of service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, at to the bilateral hearing loss, the April 2008 VA examiner opined that it is less likely than not that it was related to his military nose exposure, including his long flight on a C-133 from the United States to Germany, because service treatment records documented normal audiometric thresholds throughout his military service including at his separation.  

As to the tinnitus, the Board notes that in an August 2008 letter from Judith A. Caudle, Au.D., after a review of the Veteran's service treatment records, after noting the appellant's claims regarding having ringing in his ears since being exposed to loud notice while in military service, including while flying on a C-133 aircraft to Germany and working in a loud environment as a data processor, after noting that the appellant did not have any excessive post-service nose exposure from work or hobbies, and after noting that his separation examination documented a significant threshold shift (i.e., 10 dB or more) at 6kHz in the right ear, opined that it is at least as likely as not that the claimant's tinnitus was contributed to by his excessive noise exposure while in the service which can be seen by a significant threshold shift at his separation examination. 

On the other hand, the April 2008 VA examiner (a medical doctor), also after taking into account the Veteran's claims that his tinnitus was caused by his military nose exposure, including his long flight on a C-133 from the United States to Germany, as well as after a review of the record on appeal opined that it is less likely than not that tinnitus was related to his military nose exposure because service treatment records, including his separation examination, documented normal audiometric thresholds.  As to the cause of his tinnitus, it was opined that it was caused by his age.  Similarly, at the September 2008 VA examination (conducted by the same medical doctor who examined the Veteran in September 2008), after a review of the record on appeal and the claims by the Veteran, it was opined that Ms. Caudle's opinion that the Veteran's tinnitus was caused by his military service had no bases in fact because the claimant had normal audiometric thresholds recorded throughout his military service and he had no significant threshold shifts recorded between his enlistment and separation from service.  Furthermore, service treatment records did not record any complaints of tinnitus.  Also, it would appear that the Veteran had limited noise exposure while on active duty and had significant non-military noise exposure in the over forty years since his separation from service because he is now 67 years old.  Lastly, it was opined that there is no evidence whatsoever in the service medical records that might support a causation between the Veteran's military service and his current complaints of tinnitus.  Therefore, it is less likely than not that the Veteran's current tinnitus might be related to military service, specifically less likely than not related to his military noise exposure.   

The Board finds the VA examiners opinion more probative than Ms. Caudle's opinion because the VA opinions were provided by a medical doctor.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  The Board also finds that VA examiners opinion more probative than Ms. Caudle's opinion because they were based on a more accurate factual history.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

Therefore, the Board finds that the most competent and credible medical evidence of record shows that the Veteran's tinnitus was not caused by his military service.  Accordingly, the Board also finds that record is also negative for a competent and credible opinion finding a causal association or link between the Veteran's tinnitus and an established injury, disease, or event of service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.  

As to the Veteran and his representative's assertions that the claimant's bilateral hearing loss, bladder disorder, renal calculi and a cyst, hypertension, type 2 diabetes mellitus, and prostate cancer were caused by his military service, the Board finds that these conditions may not be diagnosed by their unique and readily identifiable features because special equipment and testing is required to diagnose them and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that these disorders were caused by his service is not competent evidence.  Routen, supra; see also Bostain, supra.  

As to the Veteran and his representative's assertions that the claimant's tinnitus was caused by his military service, including his in-service noise exposure, the Board acknowledges the fact that tinnitus is observable by a lay person.  See Charles, supra.  However, for the reasons explained above, the Board does not find these statements in support of claim regarding having tinnitus since military service credible. 

As to the bilateral hearing loss and tinnitus, the Board also finds more competent and credible the opinions provided by the above VA examiners that neither of these disorders where caused by his military service than any lay claims to the contrary by the Veteran and his representative.  See Black, supra.

Based on the discussion above, the Board finds that service connection for bilateral hearing loss, tinnitus, a bladder disorder, renal calculi and a cyst, hypertension, type 2 diabetes mellitus, and prostate cancer is not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for bilateral hearing loss, tinnitus, a bladder disorder, renal calculi and a cyst, hypertension, type 2 diabetes mellitus, and prostate cancer.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral pes planus is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a bladder disorder is denied.

Entitlement to service connection for renal calculi and cyst is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for type 2 diabetes mellitus is denied.

Entitlement to service connection for prostate cancer is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


